         Case 1:17-cr-00248-VSB Document 284
                                         285 Filed 02/18/21
                                                   02/24/21 Page 1 of 1

                                                                Smith Villazor LLP
                                                                250 West 55th Street, 30th Floor
                                                                New York, New York 10019
                                                                www.smithvillazor.com

                                                                Patrick J. Smith
                                                                patrick.smith@smithvillazor.com
                                                                T 212.582.4400




February 18, 2021
                                                                      2/24/2021
VIA ECF
                                                       The Fatico hearing is adjourned to April 23, 2021 at
The Honorable Vernon S. Broderick                      10:00 a.m.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Mendlowitz, S2 17-cr-0248 (VSB)

Dear Judge Broderick:

         We write with respect to the Fatico hearing currently scheduled for March 12, 2021. As
noted in prior submissions on this issue, Mr. Mendlowitz declines to waive the right to be
physically present and he does not consent to witness testimony via videoconference. In view of
the ongoing Covid-19 pandemic, including New York state quarantine restrictions and the
restrictions on entering the Courthouse applicable to travelers from Wisconsin and Georgia, states
where witnesses to be called at the hearing reside (see Second Amended Standing Order, In re
Coronavirus/COVID 19 Pandemic, Feb. 16, 2021 (M-10-468 (CM)), the parties agree that a one-
month adjournment of the scheduled hearing is appropriate.

       Accordingly, we respectfully request that the Court re-schedule the hearing for the week
of April 12, 2021. We will update the Court in mid-March as to whether the hearing may proceed
as scheduled.


                                                    Respectfully submitted,

                                                    /s/ Patrick J. Smith

                                                    Patrick J. Smith
                                                    Smith Villazor LLP
